                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:
                                                              Case No. 15-56003
THE VILLAGE APOTHECARY, INC.,
                                                              Chapter 7
                Debtor.
                                                              Judge Thomas J. Tucker
______________________________/

ORDER AFTER REMAND, GRANTING, IN A REDUCED AMOUNT, THE FINAL FEE
 APPLICATION OF SILVERMAN & MORRIS PLLC, THE CHAPTER 7 TRUSTEE’S
                        SPECIAL COUNSEL

         This case is before the Court on a remand from the United States District Court. The

remand concerns the attorney fees to be awarded to the firm of Silverman & Morris PLLC

(“Silverman & Morris”), for their work as special counsel for the Chapter 7 Trustee. Before the

Court is the fee application of Silverman & Morris PLLC, the Chapter 7 Trustee’s special

counsel (Docket # 42, the “Application”).

         Today, the Court has filed a written opinion regarding the Application (Docket # 75). For

the reasons stated in that written opinion,

         IT IS ORDERED that Silverman & Morris PLLC’s Application (Docket # 42) is granted

to the extent of the relief provided in this Order, and otherwise is denied.

         IT IS FURTHER ORDERED that the Court allows and approves fees for Silverman &

Morris PLLC, for its services as special counsel for the Trustee in this case in the reduced

amount of $17,079.77, and the Court allows and approves reimbursement to Silverman & Morris

PLLC the sum of $174.74 for expenses, for a total final award of $17,254.51.




   15-56003-tjt     Doc 76     Filed 12/03/19      Entered 12/03/19 12:54:01       Page 1 of 2
Signed on December 3, 2019




                                              2


   15-56003-tjt   Doc 76     Filed 12/03/19   Entered 12/03/19 12:54:01   Page 2 of 2
